Citation Nr: 1624034	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee derangement with medical meniscal tear and synovitis (hereinafter "right knee disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from November 1977 to November 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues were previously remanded by the Board in August 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2014 decision, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder for a new VA examination.  The Board specifically requested an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric disorder (a) is caused, or (b) is aggravated by a service-connected disability.  Although the Veteran underwent a VA mental disorders examination in October 2014, the requested (b) opinion was not obtained.  Therefore, an additional VA opinion is necessary.  In this regard, the Board emphasizes that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran's representative submitted a brief dated in May 2016, which included a statement that the Veteran's service-connected right knee disability has worsened.  The last examination was dated in October 2014.  Given the statements in the record that the Veteran's service-connected right knee disability has worsened since the last examination, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, obtain an addendum medical opinion addressing the etiology of the Veteran's depressive disorder.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current depressive disorder was aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include his service-connected lumbar spine and knee disabilities.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before a non-speculative opinion could be rendered should be identified.

3.  After completing directive #1, schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

In accordance with the latest disability benefits questionnaire for rating knee disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of the Veteran's right knee disability. 

The examiner should:

a)  Provide range of motion.  In that regard, the examiner is asked to provide information as to whether there is any functional limitation, to include additional limitation of motion, on use and during flare-ups, if any.  If it is not possible to provide such information the examiner should explain why.

b)  Examine the stability of the right knee and indicate whether any instability is slight, moderate, or severe in degree. 

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




